IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA : CASE NO. 3:19crl74
Plaintiff,
JUDGE WALTER H. RICE
Vs.
ZACHARY MARRA
Defendant.

 

ENTRY REFERRING DEFENDANT TO THE FORENSIC PSYCHIATRY
CENTER FOR WESTERN OHIO FOR PURPOSES OF A MENTAL STATUS
EVALUATION, PURSUANT TO 18 U.S.C. §3552(c); PROCEDURES
ORDERED OF COUNSEL

 

This Court, upon its own motion, pursuant to 18 U.S.C. §3552(c), refers Defendant herein
to the Forensic Psychiatry Center for Western Ohio, for the purposes of a mental status evaluation.

Accordingly, it is the request of this Court that counsel for the Defendant and the
government furnish the Forensic Psychiatry Center for Western Ohio with any materials and/or
statements they wish within seven days from date of this Entry. For its part, the Court will furnish
the Criminal Complaint and the Statement of Facts. The Forensic Psychiatry Center for Western
Ohio should delay any evaluation until expiration of the seven day period.

Defendant is currently on probation with this Court. The Court requests Forensic
Psychiatry Center for Western Ohio to contact defendant’s counsel, Nicholas Gounaris, at 937-

222-1515 to facilitate the scheduling of an appointment.

March 4, 2020 he tH Vo,
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of record
